DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Allowable Subject Matter
Regarding claims 1, 2, 4, 6-12, and 14-20 applicant's previous arguments that the prior art fails to teach, suggest, or disclose the elements of independent claims 1, 11, and 20  have been considered and are found persuasive. 
The following is an examiner's statement of reasons for allowance: 	The applicant argues the abstract idea under Step 2A prong 1 in regards to the 35 U.S.C 101 rejection that the claims do not fall under abstract ideas similar to certain methods for organizing human activity (e.g. a judicial exception). For example the applicant’s claims are not similar to Fundamental economic principles or practices (including hedging, insurance, mitigating risk)  Commercial or legal interactions (including agreements in the form of  contracts; legal obligations; advertising, marketing or sales activities or behaviors; business
relations) ¢« Managing personal behavior or relationships or interactions between people
(including social activities, teaching, and following rules or instructions), Nor do the claims represent mathematical concepts or mental processes. Due to the aforementioned reasons the Examiner respectfully agrees and has withdrawn the 35. U.S.C 101 rejection.   	
The prior art most closely resembling applicant's claimed invention is:
Ray et al. (US 2017/0099525)
Heilig discloses at [0077] One way to construct the graph is by using deterministic relationship data; another is probabilistically using the attributes of each node. In some instances, a combination of deterministic and probabilistic methods can be used. In a deterministic, approach, which is relatively straightforward, the basis is having exact data on a consumer, such as login information from a publisher. Thus, if a person has logged in multiple times on different devices with the same ID, then it is possible to be sure that the person's identity is matched. However, such exact information may not always be available. By contrast, in a probabilistic approach, it is necessary to draw inferences: for example, if the same device is seen in the same location, or similar behavior can be attributed to a given device at different times, then it possible .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.A.P/Examiner, Art Unit 3621     

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621